Title: From Thomas Jefferson to R. & A. Garvey, 24 June 1787
From: Jefferson, Thomas
To: R. & A. Garvey



Gentlemen
Paris June 24. 1787.

I have taken the liberty of desiring Messieurs Féger and Gramont of Bourdeaux to send me a parcel of wine addressed to your care. I will ask the favor of you to forward it by land, as the conveiance by water is very slow and incertain. I expect that a harpsichord will be sent me from England, addressed also to your care. This I will pray you to order up by water, as it would be ruined coming by land. I will always replace your expences on demand, either to your correspondent here, or to any person in whose favor you will be pleased to draw. I have the honor to be gentlemen your most obedient & most humble servt.,

Th: Jefferson

